 Case 19-30500       Doc 157      Filed 05/12/21 Entered 05/12/21 11:47:36          Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION




  In re:
                                                              Chapter 11
                                                              Case No. 19-30500-EDK
  HANKEY O’ROURKE
  ENTERPRISES, LLC,

                         Debtor



                     DEBTOR'S MOTION TO CONTINUE HEARINGS

                    (EMERGENCY DETERMINATION REQUESTED)


       NOW COMES Hankey O’Rourke Enterprises, LLC (the "Debtor"), through its counsel,

and hereby moves that the hearings on the Motion of IOFUS-FCC I HOLDINGS, LLC to for an

Order Converting the Case to Chapter 7 [Docket No. 85, the “Motion”], on confirmation of the

Debtor’s Amended Chapter 11 Plan [Docket No. 146], and on the Debtor’s motion for continued

use of cash collateral (collectively, the “Motions”), be continued for approximately 30 days. In

support thereof, the Debtor respectfully states as follows:

       1. Hearings on all matters are currently scheduled for May 24, 2021 at 10:00 a.m. The

deadlines for objections and for submission of a pretrial statement and exhibits is May 17, 2021.


       2. There are two reasons for this request.


       3. First, the Debtor has reached an agreement in principle to sell its real estate to a

disinterested third party for a price of $2,000,000. The parties are in the process of drafting a

purchase and sale agreement, a motion for approval of the sale, and related pleadings. This sale,

when approved and consummated, will likely satisfy the claims of the secured creditors, which is

the goal of the Debtor’s Plan.
 Case 19-30500                 Doc 157   Filed 05/12/21 Entered 05/12/21 11:47:36     Desc Main
                                          Document      Page 2 of 3
                                                      2


         4. Second, the Debtor’s counsel is scheduled for a surgical procedure on May 14, 2021,

and counsel has been advised that the recuperation period will render him unable to work

effectively through (at least) Tuesday, May 18. If the hearings are not continued, it will work a

considerable hardship on the Debtor.


         5.    For these reasons, the Debtor requests that the hearings be continued for 30 days and

that the deadlines for making various filings with the Court be extended accordingly, and that

with respect to use of cash collateral, that authorization be extended on the same terms and

conditions, to the continued hearing date.


         6. The Debtor has provided a draft of this motion to counsel for the secured parties.

Counsel for the Small Business Administration has assented to allowance of this motion; counsel

for IOFUS is apparently unavailable today and has not responded.


         Respectfully submitted this 12th day of May, 2021.


                                              HANKEY O’ROURKE
                                              ENTERPRISES, LLC



                                            By: /s/ Steven Weiss
                                             Steven Weiss, Esquire
                                             BBO# 545619
                                             Shatz, Schwartz and Fentin, PC
                                             1441 Main Street, Suite 1100
                                             Springfield, MA 01103
                                             (413) 737-1131
                                             sweiss@ssfpc.com

19\0178\Motion.Continue.1604
                 Case 19-30500    Doc 157      Filed 05/12/21          Entered 05/12/21 11:47:36     Desc Main
Label Matrix for local noticing             HankeyDocument
                                                   O’Rourke Enterprises,
                                                                    Page LLC3 of 3       Springfield
0101-3                                      109 Stockbridge Road                         U.S. Bankruptcy Court
Case 19-30500                               Great Barrington, MA 01230-1227              300 State Street, Suite 220
District of Massachusetts                                                                Springfield, MA 01105-2925
Springfield
Fri Jun 21 13:51:52 EDT 2019
Bay Colony Development Corp.                Cove Bowling & Entertainment Inc.            IOFUS Holdings - I, LLC
230 Third Ave., 1st Floor                   109 Stockbridge Road                         5838 East Naples Plaza
Waltham, MA 02451-7552                      Great Barrington, MA 01230-1227              Long Beach, CA 90803-5039



Jonathan Hixon                              Juanita O’Rourke                             Lyndsey E. Rowland, Esquire
Hackett Feinberg                            27 Kibbe Point Road                          Starfield Smith PC
155 Federal Street, 9th Floor               East Otis, MA 01029-4500                     1300 Virginia Drive, Suite 325
Boston, MA 02110-1610                                                                    Fort Washington, PA 19034-3223


Thomas Hankey                               Town of Great Barrington Tax Collector       United States Small Business Admin.
315 State Road                              334 Main Street                              Boston District Office
Great Barrington, MA 01230-1462             Great Barrington, MA 01230-1802              10 Causeway St., Room 265
                                                                                         Boston, MA 02222-1047


Richard King                                Steven Weiss                                 End of Label Matrix
Office of the U. S. Trustee                 Shatz, Schwartz & Fentin, P.C.               Mailable recipients   13
446 Main Street                             1441 Main Street                             Bypassed recipients    0
14th Floor                                  Suite 1100                                   Total                 13
Worcester, MA 01608-2361                    Springfield, MA 01103-1450
